IN THE UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT



                               No. 99-50252



NORBERT HARLESS; BILLY OLIVER;
ROBBY BROWN; HOWARD PRESLEY,
                                               Plaintiffs-Appellants,

                                  versus

TEXAS PARKS & WILDLIFE DEPARTMENT;
ANDREW SANSOM, in his individual and
official capacity as Executive Director;
WILLIAM E. VON ROSENBERG, in his
individual and official capacity as Chief Inspector
and Chief of CDM Branch; AL FRITCHER,
in his individual and official capacity
as Head of Field Supervision; RON HOLLIDAY,
in his individual and official capacity as
Division director of Public Lands;
JAYNA BURGDORF, in her individual and
official capacity as Director of Finance;
JIM DICKENSON, in his individual and
official capacity as Deputy Executive Director,
LANDY JOHNSTON, in his individual and
official capacity as Director of Personnel,
                                         Defendants-Appellees.




           Appeal from the United States District Court
                 For the Western District of Texas
                          (A-97-CV-487-JN)


                               March 2, 2000


Before   HIGGINBOTHAM,   and    PARKER,    Circuit   Judges,   and   WARD,*

District Judge.



     *
      District Judge of the Eastern District of Texas, sitting by
designation.
PER CURIAM:**

     We affirm for essentially the reasons stated by the district

court, except we are unpersuaded that any speech was about a matter

of public concern. Rather, under all the facts and circumstances,

this was a workplace dispute.

     AFFIRMED.



     AFFIRMED.   See Local Rule 47.6.




     **
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                 2